DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Independent claim1 recites a side-viewing system for a motor vehicle comprising: at least one camera configured to capture at least a rear side view of a vehicle; at least one control screen connected with the at least one camera and configured to display images from the at least one camera; the at least one control screen configured to fix inside the vehicle in a field of vision of a driver; and at least one side clearance device comprising: a fastening plate configured to fix to a vehicle; a first section comprising a first end fixed with the fastening plate, wherein when the fastening plate is fixed onto the vehicle, the first section extends away from the vehicle from the fastening plate; and a second section comprising a first end connected with a second end of the first section, the second end of the first section being opposed to the first end of the first section, wherein when the fastening plate is fixed onto a vehicle, the second section extends about along a height of the vehicle; wherein the first and second sections have a drag coefficient of under 0.45; wherein the second section possesses a terminal surface between 40 and 600 mm2, opposed to the first end of the second section; and
 wherein the terminal surface is designed to extend in a field of vision of a driver when the fastening plate is fixed onto the vehicle; and wherein the terminal surface extends further away from the vehicle than the at least one camera.

Independent claim10 recites a vehicle comprising: a driver compartment comprising a front window and two side windows; and a side-viewing system, comprising:
at least one camera configured to capture at least a rear side view of a vehicle; at least one control screen connected with the at least one camera and configured to display images from the at least one camera; the at least one control screen configured to fix inside the vehicle in a field of vision of a driver; and at least one side clearance device comprising: a fastening plate configured to fix to a vehicle; a first section comprising a first end fixed with the fastening plate, wherein when the fastening plate is fixed onto the vehicle, the first section extends away from the vehicle from the fastening plate; and a second section comprising a first end connected with a second end of the first section, the second end of the first section being opposed to the first end of the first section, wherein when the fastening plate is fixed onto a vehicle, the second section extends about along a height of the vehicle; wherein the first and second sections have a drag coefficient of under 0.45; wherein the second section possesses a terminal surface between 40 and 600 mm2, opposed to the first end of the second section; and
wherein the terminal surface is designed to extend in the field of vision of the driver when the fastening plate is fixed onto the vehicle; wherein the terminal surface extends further away from the vehicle than the at least one camera; the side clearance device being disposed in order that the terminal surface extends in the field of vision of the driver through a side window.
The closest prior arts, Henderson, Lynam and Chen either singularly or in combination, fail to anticipate or render the above underlined limitations obvious,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484